ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.
This case is before the court on remand from the Supreme Court of Florida in State v. Ross, 863 So.2d 137, 2003 WL 22019506 (Fla. Aug. 28, 2003), which quashed this court’s opinion in Ross v. State, 804 So.2d 359 (Fla. 4th DCA 2001), and remanded for reconsideration in light of its decision in State v. Lemon, 825 So.2d 927 (Fla.2002).
Applying Lemon, we affirm the trial court’s order denying appellant’s rule 3.800(a) motion to correct illegal sentence, as the record shows that the statutory factors relied on by the trial court in this case for appellant’s guidelines departure *1003could have been imposed under the 1994 guidelines. As such, appellant was not adversely affected by application of the 1995 guidelines so as to be entitled to resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm the trial court’s summary denial of appellant’s other challenges raised in his rule 3.800(a) motion without further discussion.
AFFIRMED.
FARMER, C.J, STEVENSON and TAYLOR, JJ., concur.